

115 SRES 492 ATS: Supporting the goals and ideals of National Safe Digging Month.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 492IN THE SENATE OF THE UNITED STATESApril 26, 2018Mr. Thune (for himself, Mr. Nelson, Mrs. Fischer, and Mr. Peters) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals and ideals of National Safe Digging Month.
	
 Whereas each year, the underground utility infrastructure of the United States, including pipelines, electric, gas, telecommunications, water, sewer, and cable television lines, is jeopardized by unintentional damage caused by those who fail to have underground lines located prior to digging;
 Whereas some utility lines are buried only a few inches underground, making the lines easy to strike, even during shallow digging projects;
 Whereas digging prior to locating underground utility lines often results in unintended consequences, such as service interruption, environmental damage, personal injury, and even death;
 Whereas the month of April marks the beginning of the peak period during which excavation projects are carried out around the United States;
 Whereas in 2002, Congress required the Department of Transportation and the Federal Communications Commission to establish a 3-digit, nationwide, toll-free number to be used by State One Call systems to provide information on underground utility lines;
 Whereas in 2005, the Federal Communications Commission designated 811 as the nationwide One Call number for homeowners and excavators to use to obtain information on underground utility lines before conducting excavation activities;
 Whereas the 1,700 members of the Common Ground Alliance, who are dedicated to ensuring public safety, environmental protection, and the integrity of services, promote the national Call Before You Dig campaign to increase public awareness about the importance of homeowners and excavators calling 811 to find out the exact location of underground lines;
 Whereas the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90; 125 Stat. 1904) affirmed and expanded the One Call program by eliminating exemptions given to local and State government agencies and their contractors regarding notifying One Call centers before digging; and
 Whereas the Common Ground Alliance has designated April as National Safe Digging Month to increase awareness of safe digging practices across the United States and to celebrate the anniversary of 811, the national Call Before You Dig number: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of National Safe Digging Month; and
 (2)encourages all homeowners and excavators throughout the United States to call 811 before digging.